Citation Nr: 0527238	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  01-09 726	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate, to include as secondary to retained metallic 
shrapnel of the left aspect of the prostate gland.

2.  Entitlement to an initial rating for retained metallic 
shrapnel of the left aspect of the prostate gland, evaluated 
as 0 percent disabling from November 12, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 



INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office in Reno, Nevada, so that additional development could 
be undertaken.  Following the completion of the requested 
actions, the case was returned to the Board for further 
review.  

In September 2005, the veteran moved the Board to advance his 
case on its docket.  Such motion was granted later in the 
same month and expedited consideration of the instant appeal 
has followed.  

The issue of the veteran's entitlement to service connection 
for adenocarcinoma of the prostate is again REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if any further action is needed on 
his part as to that matter. 


FINDING OF FACT

From November 12, 1999, to the present, the veteran's 
retained metallic shrapnel of the left aspect of the prostate 
gland is shown to have been asymptomatic and otherwise not 
productive of voiding dysfunction or urinary tract 
infections.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 0 percent for retained metallic shrapnel of the 
left aspect of the prostate gland from November 12, 1999, to 
the present, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115b, 
Diagnostic Code 7527 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board in 
October 2003 and also had been the subject of the Board's 
memorandum to its now defunct evidence development unit in 
March 2002, with each action seeking certain procedural or 
evidentiary development.  All of the actions sought by the 
Board by its prior development requests appear to have been 
completed in full as directed, and it is noteworthy that 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that he should submit all pertinent evidence in his 
possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in March 2004 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, the Board finds that VA has satisfied 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim for Initial Rating

In an August 2000 rating decision, the Reno RO granted 
entitlement of the veteran to service connection for retained 
metallic shrapnel of the left aspect of the prostate gland.  
A 0 percent rating was assigned therefor under Diagnostic 
Code (DC) 7527, effective from November 12, 1999.  Given that 
the veteran timely initiated an appeal of the rating 
assigning the 0 percent evaluation, the holding in Fenderson 
v. West, 12 Vet.App. 119 (1999) is applicable.  Under 
Fenderson, at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Thus, the question presented 
for review is whether a compensable rating is warranted for 
the disorder in question at any time since November 12, 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

Under DC 7527, the veteran's service-connected retained 
metallic shrapnel of the left aspect of the prostate gland is 
rated on the basis of prostate gland injury, infection, 
hypertrophy, or postoperative residuals.  Such an entity must 
be evaluated on the basis of voiding dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115(b), DC 7527.

Medical evidence on file, including a VA urological 
examination in May 2000, discloses no component of voiding 
dysfunction, including urine leakage, frequent urination, or 
obstructed voiding attributable to the prostate shrapnel 
throughout the period from November 1999 to the present.  
Fenderson.  Likewise, there is no showing of urinary tract 
infections due to shrapnel of the prostate, with poor renal 
function or recurrent, symptomatic infections, during that 
period.  Id.  While the record indicates that the veteran has 
been maintained on prescribed medications, including Zoladex, 
during the period in question, use of such medications is not 
demonstrated to be for treatment of the prostate shrapnel, 
but his prostatic carcinoma.  In view of the foregoing, or 
other objective demonstration of manifestations of increased 
disability involving the retained metallic shrapnel of the 
prostate gland, not more than a 0 percent evaluation is for 
assignment on that basis under DC 7527.  

The benefit sought on appeal is denied.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, such doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to an initial (compensable) rating for retained 
metallic shrapnel of the left aspect of the prostate gland 
during the period from November 12, 1999, to the present, is 
denied.  

REMAND

The veteran has offered contentions to the effect that his 
service-connected shrapnel of the prostate has limited the 
ability of his treating medical providers to undertake 
effective treatment of his prostate adenocarcinoma.  Included 
therein is his assertion that attending medical professionals 
were unable to perform surgery or radiation treatment of the 
prostatic carcinoma, due to the presence of the shrapnel in 
the prostate.  

Such allegations are tantamount to a claim of entitlement to 
service connection on a secondary basis by way of 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Questions regarding whether there is a direct causal link 
between the claimed disorder and service-connected disability 
involving prostate shrapnel and whether that shrapnel 
precluded surgery for treatment of prostatic adenocarcinoma 
were adequately addressed by the VA examiner in May 2000.  
However, such examiner did not offer an opinion as to whether 
the prostate shrapnel precluded irradiation, noting 
specifically that he was not qualified to answer that 
question and that a response should be obtained from a 
specialist in that field.  The record does not reflect that 
any attempt was thereafter made by VA to obtain a 
professional medical opinion from a qualified specialist to 
that matter.  

Notation is made that the veteran's own radiation oncologist 
in a November 1994 report stated the following:

I discussed treatment with the patient including 
two curative alternatives, that is radiotherapy 
as well as primary radical prostatectomy.  I 
discussed with him the fact that the shrapnel 
that is in his prostate right now is an unknown 
factor.  It is possible that some scattered 
radiotherapy may be caused by this to in fact, 
inflame the lower rectum even more and possibly 
lead to further toxicity than would be normal.

The same physician also noted in the same report that use of 
magnetic resonance imaging (MRI) of the prostate and pelvic 
areas was precluded due the existence of the shrapnel of the 
prostate.  The effect of that inability to undertake MRI 
testing is not identified by the evidence now on file.  

Accordingly, in order to obtain further medical findings and 
opinions, this matter is REMANDED for the following actions:

1.  Any records of VA medical treatment 
not already on file which pertain to the 
veteran's claimed adenocarcinoma of the 
prostate must be obtained for inclusion 
in his claims folder.  

2.  The veteran must thereafter be 
afforded a VA medical examination by a 
radiation oncologist for the purpose of 
determining the nature and etiology of 
his claimed adenocarcinoma of the 
prostate.  The claims folder in its 
entirety must be made available to the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing.  
All pertinent diagnoses must be set 
forth.   

The examiner must furnish a professional 
opinion, with supporting rationale, as to 
the following:

(a)  Is it at least as likely 
as not that radiotherapy of the 
veteran's adenocarcinoma of the 
prostate was precluded or 
hampered by the presence of 
retained metallic shrapnel of 
the left aspect of his 
prostate, and, if so, to what 
degree?  In responding, the 
examiner is asked to consider 
the November 1994 opinion from 
the veteran's consulting 
radiation oncologist, as set 
forth above, noting 
specifically whether he/she 
agrees or disagrees as to 
whether the radiation beam 
would have been scattered as a 
result of the prostate 
shrapnel.  

(b)  Is it at least as likely 
as not that the presence of 
prostatic shrapnel precluded 
the use of MRI or other 
diagnostic testing, such that 
any such preclusion would have 
resulted in an aggravation of 
the veteran's adenocarcinoma of 
the prostate.  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

3.  Lastly, the issue of the veteran's 
entitlement to service connection for 
adenocarcinoma of the prostate, to 
include as secondary to retained metallic 
shrapnel of the left aspect of the 
prostate gland, must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


